DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The preliminary amendments of 05/29/2019 have been entered in full. Claims 1-20 are pending.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 7 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Smyth et al., J Exp Med (2001) 193 (6): 661–670 (‘Smyth’), as evidenced by Konjevec et al., Immunol. Res. (2016) 64:25-35; ‘Konjevec ‘,of record).
Claim 7 is drawn to a product, “activated CD3-CD56+ NK cells that express at the surface the molecule TRAIL”, is recited to be obtainable by the method of claim 1. 
Smyth teaches administration of IL-12 or α-GalCer selectively upregulated TRAIL expression on liver, spleen and lung CD3- NK cells (Results first paragraph; Figures 1 and 2). Cytotoxicity towards tumor cells, and in vivo metastasis to liver were partially inhibited by anti-TRAIL antibodies only with IL-12 or α-GalCer treatment, indicating that the upregulated TRAIL expression on NK cells contributed to these biological endpoints (Results 2nd-4th
It is noted that Smyth is silent with respect to expression of CD56 on the NK cells. Expression of CD56 is an inherent and definitive characteristic of NK cells, as evidenced by Konjevec (Introduction, 1st paragraph). Therefore, expression of CD56 is an inherent property of the cells disclosed in Smyth.
The courts have established that if a claimed product in a product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior art product was made by a different process.  In re Thorpe., 227 USPQ 964, 966 (Fed. Cir. 1985): In re Marosi, 218 USPQ 289, 292-293 (Fed. Cir. 1983).   
Although the recited process appears to be novel, it is not clear that the product of claim 7 can be distinguished from cells known in the prior art. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8-17, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Smyth et al., J Exp Med (2001) 193 (6): 661–670 (‘Smyth’) as applied to claim 7 above, and further in view of US 20150010583 (Spanholtz), Ohira et al., Transplantation. 2006 Dec 27;82(12):1712-9 (‘Ohira 2006’), and Ohira et al., J Clin Invest.. 2009;119:3226–3235 (‘Ohira 2009’).
As noted above, Smyth teaches a NK cells that express TRAIL, which are indistinguishable from the cells of claim 7. Smyth further teaches that these NK cells are capable 
Methods of therapeutic administration of NK cells are known in the prior art. Spanholz, for example, teaches that NK cells that have been activated by IL-12 (which induces expression of TRAIL; Smyth) can be used in the treatment of cancer, including liver cancer, and infectious disease [0001][0033][0039], including viral disease [0038]. The treatments may further comprise administration of therapeutic antibodies that block CTLA-4, PD-1, or receptor tyrosine kinases, as in claims 16 and 17 [0038]. 
Spanholz’ generic teaching regarding liver cancer is supported by the earlier disclosure of Ohira 2006 and Ohira 2009. Ohira 2006 teaches that adoptive transfer of TRAIL-expressing natural killer cells prevents recurrence of hepatocellular carcinoma after partial hepatectomy. This finding is interpreted as favoring adoptive immunotherapy using activated NK cells extracted from normal liver perfusates in cases of living donor liver transplantation involving HCC patients, recipients of a partial liver graft (Abstract). Ohira 2009 teaches that adoptive immunotherapy with a population of liver lymphocytes comprising abundant TRAIL-expressing NK cells shows anti-HCV activity after liver transplantation (Title, Introduction). The NK cells were administered by intravenous injection into human hepatocellular carcinoma patients (Results, 1st paragraph), as in claim 13.
Therefore, in view of Spanholz and especially in view of Ohira 2006 and Ohira 2009, one of skill in the art would expect to successfully treat the patient populations in claims 8-13 and 19 by administering the TRAIL-expressing cells disclosed in Smyth. Such methods would necessarily involve pharmaceutical compositions comprising the activated NK cells, as in claims 14-17 and 20.
Conclusion
Claims 1-6 and 18 are allowed.
Claims 7-17, 19, and 20 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL C GAMETT. Ph.D., whose telephone number is (571)272-1853.  The examiner can normally be reached on M-W.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on 5712722911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DANIEL C GAMETT/Primary Examiner
Art Unit 1647